Ludeling, C. J.
This is a suit by the executrix of G. W. Miller, a real estate broker, for his commission for negotiating the sale of “ Longview Plantation,” in the parish of St. James.
*34The petitioner alleges that the said G: W. Miller was entrusted with the sale of the, plantation by the owner under the stipulation that the purchaser should pay the brokerage of two per cent, on the price to be obtained; that Curtis, having been informed of the price and conditions of the sale, agreed to them, and subsequently he bought the plantation with another person.
The defendant admits that he and one Ball bought the place; that he had negotiated for it with Miller, but he denies that he agreed to pay the brokerage.
The evidence establishes the claim of the plaintiff. The fact that Mr. Curtis joined another with him in the purchase of the plantation, does not lessen his liability to the broker.
It is therefore ordered that the judgment of the district court be. affirmed, with costs of appeal.